Citation Nr: 0318160	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00- 24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of dependency and indemnity benefits 
pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from July 1953 to June 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death, denied entitlement to 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C. § 1318, and denied eligibility to 
DEA.

In a January 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death and 
denied entitlement to DEA.  The Board deferred a decision of 
the claim of entitlement to DIC pursuant to the provisions of 
38 U.S.C. § 1318.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provision of 38 U.S.C. § 1318 where the veteran was 
not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as the cases may 
involve "hypothetical entitlement."  Chairman's Memorandum 
No. 01-01-17 (August 23, 2001); VBA Fast Letter No. 01-77 
(Aug. 17, 2001).

As the veteran was not rated as totally disabled for the 
statutory period and the Board has imposed a temporary stay 
on the adjudication of 38 U.S.C.A. § 1318 claims like the one 
before the Board, a decision on this issue was deferred in 
accordance with the stay imposed in pursuant to the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking which 
would either explain why certain regulations--38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106--are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations so 
that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the claim in this case, remained in effect pending the 
completion of the directed rulemaking.  Accordingly, the 
adjudication of the appellant's DIC claim under 38 U.S.C.A. 
§1318 was stayed pending completion of the rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.116 to provided 
that there would be no "hypothetical" determinations as to 
whether a veteran had been totally disabled for a period of 
eight years prior to his death so that the surviving spouse 
could qualify for the enhanced benefit available under 
38 C.F.R. § 1311(a)(2).  See 67 Fed. Reg. 116309-16317 (April 
5, 2002).

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373(Fed Cir. 2003), 
after reviewing its holding in the earlier case, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
that VA had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under section 
1318, will be decided taking into regard prior determinations 
issued during the veteran's lifetime.  The Federal Circuit 
held that VA could properly construe the "entitled to 
received " language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new "hypothetical 
entitlement" claims, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not the subject of reopening.

Pursuant to the holdings of the Federal Circuit, the Board 
has determined that the temporary stay previously imposed is 
partially lifted.  The stay now applies only to claims for 
benefits under 38 U.S.C. § 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim that was finally decided 
during the veteran's lifetime on the ground of new and 
material evidence.  All other claims for DIC benefits are no 
longer subject to the stay and will be processed in the usual 
manner.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service connected disabilities since his 
separation from service in 1984.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
DIC benefits pursuant to 38 U.S.C. 
§ 1318.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




